DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/23/21. The applicant has overcome the objections, the 35 USC 112 rejection, and the 102 rejection as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al 2019/0123359 in view of Liu et al 10981120.
As to claims 1, 3-4, 8-9, 15:
Morin et al disclose that it is known in the art to make a polymer electrolyte membrane (PEM) fuel cell comprising a polymer electrolyte assembly/membrane comprising an anode and a cathode (i.e., two electrode) separated by the polymer electrolyte membrane, and respective multilayer structure/diffusion layer structures (0001; 0004-0005; 0026; 0025-0028; 0030; 0032-0033; Abstract; Title; see EXAMPLES 1-3; CLAIMS 36-37) wherein the electrodes are formed of two main parts: the active layer/catalyst layer side of the electrochemical reactions catalyzed by platinum (Pt) and a diffusion layer (0004-0005; 0009), wherein one of the surfaces of the catalyst layers/diffusion layers faces away from the polymer electrolyte membrane while the other surface of the catalyst layers/diffusion layers faces the polymer electrolyte membrane (FIGURE 1). Morin et al disclose the diffusion layers have two layers: a microporous layer (i.e., based on graphene [0029]) on a substrate based carbon fibers (0005; 0009). Morin et al disclose the use of multilayer structure including the catalyst and gas diffusion layer including multiple/distinct catalyst materials (0004-0005; 0009). More particularly, Morin et al disclose the layer made of graphene, a titanium layer, an aluminum layer, and a layer of materials that catalyzes the growth of carbon nanotubes (0018-0022; 0029, 0044, 0067-0072, 0273; CLAIMS 1-3; see EXAMPLES 1-3; FIGURES 7-8). 

    PNG
    media_image1.png
    361
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    524
    535
    media_image2.png
    Greyscale

1st Examiner’s note: thus, the teachings of Morin et al readily envision multiple layers of porous graphene layers/materials, i.e., the microporous and the graphene layer supported on the carbon fibers on each of the anode and cathode electrodes. Further, in the absence of a defined-defect, it is asserted that the porous nature of the graphene layer satisfies the requirement of having defects associated with their porous structure, porosity and pore size distribution (i.e., mechanical defect, structural defect and/or functional defect). Since the present claim does not define the specific structure and nature of defect, it is asserted that the porous microporous structure made of graphene is sufficient to satisfy applicant’s broadly claimed and structurally undefined graphene-based catalyst layer/defects. In this respect, as to “first/second material layers comprised of first/second graphene-based material layer having the number of defects configured to mitigate dissolution of the first catalyst material through the first/second material layers, respectively” (as recited in claims 1 and 3) and “configured to trap the first catalyst material within the number of defects” (as recited in claims 2), if so intended: MPEP 2112.01 [R-3] Composition, Product, and  Apparatus Claims: I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Moreover, accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. “first/second material layers comprised of first/second graphene-based material layer having the number of defects configured to mitigate dissolution of the first catalyst material through the first/second material layers, respectively” and “configured to trap the first catalyst material within the number of defects”), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claims 5, 11:
Morin et al disclose the use of platinum (0004), or palladium (a Pt-group element) (0075; 0083). 
As to claim 6:
Morin et al disclose the diffusion layers have two layers: a microporous layer, i.e., based on graphene (0029); and the use of graphene as part of the catalyst material (0019; 0029; 0069, 0273; CLAIM 2). It is noted that Morin et al disclose the microporous nature of the graphene-based microporous layer, as such, since the present claim does not define the specific structure and number of void spaces (i.e., pores, orifices, openings and the like), it is asserted that the porous microporous structure [sic] made of graphene is sufficient to satisfy applicant’s broadly claimed and structurally undefined catalyst layer and void spaces. 
As to claim 7:
Morin et al disclose the use of graphene (0019; 0029; 0069, 0273; CLAIM 2).
Morin et al disclose a fuel cell membrane assembly according to the foregoing aspects. However, the preceding reference does not expressly disclose the specific number of defects (%) of the graphene-based material. 
As to claims 1, 9 and 15:
In this respect, Liu et al disclose that it is known in the art to make graphene-based materials including 1-10% of graphene defects (pore); or 5-15 % of graphene defects (pore); and/or a pore density of 2 pores/nm2 to 1 pore/µm2 (COL 8, lines 11-30). Liu et al disclose that the graphene based materials may have undesirable defects present therein, e.g., openings, holes, tears, slits, or any other shape/structure (COL 4, lines 28-43). Thus, Liu et al readily envision and/or relate the pores in the graphene-based material as/to defects. Liu et al teach that pores Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the graphene defect % is 1 %, or 5 % and/or 10 %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
By compounding the above teachings, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to make the graphene material of Morin et al by having the specific number of defects (%) of the graphene-based material of Liu et al as Liu et al teach that the specifically disclosed number/percent of defects (pores) in the graphene-based material may be sized to provide desired selective permeability of a species (atom, molecule, etc.) for a given application; wherein selective permeability relates to the propensity of a porous material or a perforated two-dimensional material to allow passage (or transport) of one or more species more readily or faster than other species, thereby allowing separation of species with exhibit different passage or transport rates (COL 7, lines 30-49). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al 2019/0123359 in view of Liu et al 10981120 as applied to claim 15 above, and further in view of Ramaswamy et al 2019/0280307.
Morin et al and Liu et al are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the specific ionomers.
In this respect, Ramaswamy et al disclose that it is known in the art to make a PEM-fuel cell (Abstract) wherein each of the anode and cathode catalyst layers of the PEM fuel cell membrane electrode assembly has conventionally included a colloidal or soluble ionomer distributed around the finely-divided catalyst such as Pt, loaded onto a high surface area carbon support, wherein the function of the ionomer, which is ideally envisioned to be homogeneously dispersed, is to enable proton conduction within the catalyst layer structure so that the anode and cathode catalyst layers perform satisfactorily at low current density and/or wet relative humidity operating conditions of the fuel cell (0002). 
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the fuel cell membrane electrode assembly comprising all of the claimed . 
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 12-14, 17-18 and 21 are also allowable by virtue of their dependency on claims 10 and 16, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727